Exhibit 10.1


SYNALLOY CORPORATION
Up to $10,000,000 of Common Stock
EQUITY DISTRIBUTION AGREEMENT
August 9, 2018
BB&T Capital Markets, a division
of BB&T Securities, LLC
901 East Byrd Street
Richmond, Virginia 23219


Ladenburg Thalmann & Co. Inc.
277 Park Avenue, 26th Floor
New York, New York 10172


Ladies and Gentlemen:
Synalloy Corporation, a Delaware corporation (the “Company”), confirms its
agreement (this “Agreement”) with BB&T Capital Markets, a division of BB&T
Securities, LLC, and Ladenburg Thalmann & Co. Inc. (individually, an “Agent” and
collectively, the “Agents”), as follows:
SECTION 1.Description of Securities.
The Company agrees that, from time to time during the term of this Agreement, on
the terms and subject to the conditions set forth herein, it may issue and sell
through the Agents, each acting as sales agent, shares (the “Securities”) of the
Company’s common stock, par value $1.00 per share (the “Common Stock”), having
an aggregate sale price of up to $10,000,000 (the “Maximum Amount”).
Notwithstanding anything to the contrary contained herein, the parties hereto
agree that compliance with the limitations set forth in this Section 1 regarding
the number and aggregate sale price of the Securities issued and sold under this
Agreement shall be the sole responsibility of the Company, and the Agents shall
have no obligation in connection with such compliance. The issuance and sale of
the Securities through the Agents will be effected pursuant to the Registration
Statement (as defined below) filed by the Company with the Securities and
Exchange Commission (the “Commission”) and which became effective on February 3,
2016.
The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended, and the rules and regulations thereunder (collectively, the
“Securities Act”), with the Commission a registration statement on Form S-3
(File No. 333-204850), including a base prospectus, relating to certain
securities, including the Securities to be issued from time to time by the
Company, and which incorporates by reference documents that the Company has
filed or will file in accordance with the provisions of the Securities Exchange
Act of 1934, as amended, and the rules and regulations thereunder (collectively,
the “Exchange Act”). The Company has prepared a prospectus supplement
specifically relating to the Securities (the “Prospectus Supplement”) to the
base prospectus included as part of such registration statement. The Company
will furnish to the Agents, for use by the Agents, copies of the prospectus
included as part of such registration statement, as supplemented by the
Prospectus Supplement, relating to the Securities. The “Registration Statement”,
as of any time, means such registration statement as amended by any
post-effective amendments thereto at such time, including the exhibits and any
schedules thereto at such time, the documents incorporated or deemed to be
incorporated by reference therein at such time pursuant to Item 12 of Form S-3
under the Securities Act and the documents and information otherwise deemed to
be a part thereof as of such time pursuant to Rule 430B under the Securities Act
(“Rule 430B”); provided,





--------------------------------------------------------------------------------




however, that the “Registration Statement” without reference to a time means
such registration statement as amended by any post-effective amendments thereto
as of the time of the first contract of sale for the Securities, which time
shall be considered the “new effective date” of the Registration Statement with
respect to the Securities within the meaning of paragraph (f)(2) of Rule 430B,
including the exhibits and schedules thereto at such time, the documents and
information incorporated or deemed to be incorporated by reference therein at
such time pursuant to Item 12 of Form S-3 under the Securities Act and the
documents otherwise deemed to be a part thereof as of such time pursuant to Rule
430B. The base prospectus, including all documents incorporated therein by
reference, included in the Registration Statement, as it may be supplemented by
the Prospectus Supplement, in the form in which such prospectus and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act is herein called the
“Prospectus.” Any reference herein to the Registration Statement, the Prospectus
or any amendment or supplement thereto shall be deemed to refer to and include
the documents incorporated by reference therein, and any reference herein to the
terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement or the Prospectus shall be deemed to refer to and include the filing
after the execution hereof of any document with the Commission deemed to be
incorporated by reference therein. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include any copy filed with the Commission
pursuant to EDGAR.
SECTION 2.    Placements.
Each time that the Company wishes to issue and sell the Securities hereunder
(each, a “Placement”), it will notify the applicable Agent by email notice (or
other method mutually agreed to in writing by the parties) containing the
parameters in accordance with which it desires the Securities to be sold, which
shall at a minimum include the number of Securities to be issued (the “Placement
Securities”), the time period during which sales are requested to be made, any
limitation on the number of Securities that may be sold in any one day and any
minimum price below which sales may not be made (a “Placement Notice”), a form
of which containing such minimum sales parameters necessary is attached hereto
as Exhibit A. The Company shall submit a Placement Notice to sell Placement
Securities to only one Agent, if any, on any single Trading Day. The Placement
Notice shall originate from any of the individuals from the Company set forth on
Exhibit B (with a copy to each of the other individuals from the Company listed
on such schedule), and shall be addressed to each of the individuals identified
by such Agent set forth on Exhibit B, as such Exhibit B may be amended from time
to time. If an Agent wishes to accept such proposed terms included in the
Placement Notice (which it may decline to do so for any reason in its sole
discretion) or, following discussion with the Company, wishes to accept amended
terms, the applicable Agent will, prior to 8:30 a.m. (Richmond, Virginia time)
on the business day following the business day on which such Placement Notice is
delivered to such Agent, issue to the Company a notice by email (or other method
mutually agreed to in writing by the parties) addressed to all of the
individuals from the Company and such Agent set forth on Exhibit B) setting
forth the terms that such Agent is willing to accept. Where the terms provided
in the Placement Notice are amended as provided for in the immediately preceding
sentence, such terms will not be binding on the Company or such Agent until the
Company delivers to that Agent an acceptance by email (or other method mutually
agreed to in writing by the parties) of all of the terms of such Placement
Notice, as amended (the “Acceptance”), which email shall be addressed to all of
the individuals from the Company and such Agent set forth on Exhibit B. The
Placement Notice (as amended by the corresponding Acceptance, if applicable)
shall be effective upon receipt by the Company of such Agent’s acceptance of the
terms of the Placement Notice or upon receipt by such Agent of the Company’s
Acceptance, as the case may be, unless and until (i) the Maximum Amount of the
Placement Securities has been sold, (ii) the amount of Placement Securities
indicated on such Placement Notice has been sold, (iii) in accordance with the
notice requirements set forth in the second sentence of this paragraph, the
Company terminates the Placement Notice, (iv) the Company issues a subsequent
Placement Notice with parameters superseding those on the earlier dated
Placement Notice, (v) this Agreement has been terminated under the provisions of
Section 13 or (vi) either party shall have suspended the sale of the Placement
Securities in accordance with Section 4 below. The amount of any discount,
commission or other compensation to be paid by the Company to such Agent in
connection


2



--------------------------------------------------------------------------------




with the sale of the Placement Securities shall be two percent (2%) of the gross
sale price of the Securities sold pursuant to this Agreement. It is expressly
acknowledged and agreed that neither the Company nor the Agents will have any
obligation whatsoever with respect to a Placement or any Placement Securities
unless and until the Company delivers a Placement Notice to such Agent and
either (i) such Agent accepts the terms of such Placement Notice or (ii) where
the terms of such Placement Notice are amended, the Company accepts such amended
terms by means of an Acceptance pursuant to the terms set forth above, and then
only upon the terms specified in the Placement Notice (as amended by the
corresponding Acceptance, if applicable) and herein. In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice (as
amended by the corresponding Acceptance, if applicable), the terms of the
Placement Notice (as amended by the corresponding Acceptance, if applicable)
will control.
SECTION 3.    Sale of Placement Securities by the Agents.
Each Agent, for the period specified in the Placement Notice, will use its
commercially reasonable efforts consistent with its normal trading and sales
practices to sell the Placement Securities up to the amount specified, and
otherwise in accordance with the terms of such Placement Notice (as amended by
the corresponding Acceptance, if applicable). The applicable Agent will provide
written confirmation to the Company no later than the opening of the Trading Day
(as defined below) immediately following the Trading Day on which it has made
sales of Placement Securities hereunder setting forth the number of Placement
Securities sold on such day, the compensation payable by the Company to such
Agent pursuant to Section 2 with respect to such sales, and the Net Proceeds (as
defined below) payable to the Company, with an itemization of the deductions
made by such Agent (as set forth in Section 6(b)) from the gross proceeds that
it receives from such sales. Subject to the terms of the Placement Notice (as
amended by the corresponding Acceptance, if applicable), such Agent may sell
Placement Securities by any method permitted by law deemed to be an “at the
market” offering as defined in Rule 415 under the Securities Act, including
without limitation sales made on any existing trading market for the Common
Stock or to or through a market maker. Subject to the terms of the Placement
Notice (as amended by the corresponding Acceptance, if applicable), such Agent
may also sell Placement Securities by any other method permitted by law,
including but not limited to privately negotiated transactions. The Company
acknowledges and agrees that (i) there can be no assurance that such Agent will
be successful in selling Placement Securities, and (ii) such Agent will incur no
liability or obligation to the Company or any other person or entity if it does
not sell Placement Securities for any reason other than a failure by such Agent
to use its commercially reasonable efforts consistent with its normal trading
and sales practices to sell such Placement Securities as required under this
Section 3. For the purposes hereof, “Trading Day” means any day on which shares
of Common Stock are purchased and sold on the principal market on which the
Common Stock is listed or quoted.
SECTION 4.    Suspension of Sales. The Company or the applicable Agent may, upon
notice to the other party in writing (including by email correspondence to each
of the individuals of the other party set forth on Exhibit B, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Exhibit B), suspend any sale
of Placement Securities; provided, however, that such suspension shall not
affect or impair either party’s obligations with respect to any Placement
Securities sold hereunder prior to the receipt of such notice. Each of the
parties agrees that no such notice under this Section 4 shall be effective
against the other unless it is made to one of the individuals named on Exhibit B
hereto, as such exhibit may be amended from time to time.
SECTION 5.    Representations and Warranties.
(a)    Representations and Warranties by the Company. The Company represents and
warrants to each Agent as of the date hereof and as of each Representation Date
(as defined below) on which a certificate is required


3



--------------------------------------------------------------------------------




to be delivered pursuant to Section 7(o) of this Agreement, as of each
Applicable Time and as of each Settlement Date (as defined below), and agrees
with each Agent, as follows:
(1)    Compliance with Registration Requirements. The Securities have been duly
registered under the Securities Act pursuant to the Registration Statement. The
Registration Statement has become effective under the Securities Act, and no
stop order preventing or suspending the use of any base prospectus, the
Prospectus Supplement, the Prospectus or any Permitted Free Writing Prospectus
(as defined below), or the effectiveness of the Registration Statement and no
proceedings for such purpose have been instituted or are pending or, to the
knowledge of the Company, are contemplated by the Commission, and any request on
the part of the Commission for additional information has been complied with.
At the time the Registration Statement and any post-effective amendments thereto
became or becomes effective and as of the date hereof, the Registration
Statement and any amendments and supplements thereto complied and will comply in
all material respects with the requirements of the Securities Act. The Company
satisfies the conditions for the use of Form S-3, as set forth in the General
Instructions thereto, and the Registration Statement meets, and the offering and
sale of the Securities as contemplated hereby complies with, the requirements of
Rule 415 under the Securities Act (including, without limitation, Rule
415(a)(5)). The Registration Statement, as of the date hereof and each effective
date with respect thereto, did not and does not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus, as of
the date hereof, complied and as amended or supplemented, if applicable, will
comply in all material respects with the requirements of the Securities Act.
Neither the Prospectus nor any amendments or supplements thereto, as of their
respective dates, and at each Applicable Time and Settlement Date, as the case
may be, included or includes an untrue statement of a material fact or omitted
or will omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
The representations and warranties set forth in the immediately preceding
paragraph shall not apply to statements in or omissions from the Registration
Statement or the Prospectus, as amended or supplemented, made in reliance upon
and in conformity with information furnished to the Company in writing by or on
behalf of any Agent expressly for use therein. For purposes of this Agreement,
the only information so furnished shall be such Agent’s name (the “Agent
Information”).
Each Issuer Free Writing Prospectus relating to the Securities, if any, as of
its issue date and as of each Applicable Time and Settlement Date, complied,
complies and will comply in all material respects with the requirements of the
Securities Act. Each Issuer Free Writing Prospectus relating to the Securities,
as of its issue date and as of each Applicable Time and Settlement Date, did
not, does not and will not include any information that conflicted, conflicts or
will conflict with the information contained in the Registration Statement or
the Prospectus, including any incorporated document deemed to be a part thereof
that has not been superseded or modified, or included, includes or will include
an untrue statement of a material fact or, when taken together with the
Registration Statement and the Prospectus, omitted, omits or will omit to state
a material fact necessary in order to make the statements therein, in light of
the circumstances, prevailing at that subsequent time, not misleading. The
foregoing sentence does not apply to statements in or omissions from any Issuer
Free Writing Prospectus based upon and in conformity with written information
furnished to the Company by any Agent specifically for use therein.
The copies of the Registration Statement, each Issuer Free Writing Prospectus
that is required to be filed with the Commission pursuant to Rule 433 under the
Securities Act, the Prospectus and any amendments or supplements thereto
delivered and to be delivered to the Agents (electronically or otherwise) in
connection with the offering of the Securities were and will be identical to the
electronically


4



--------------------------------------------------------------------------------




transmitted copies thereof filed with the Commission pursuant to EDGAR, except
to the extent permitted by Regulation S-T.
The documents incorporated by reference in the Registration Statement or the
Prospectus, when they were filed with the Commission, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, and any
documents so filed and incorporated by reference subsequent to the date of this
Agreement or any further amendment or supplement to the Prospectus will, when
they are filed with the Commission, conform in all material respects to the
requirements of the Securities Act or the Exchange Act; and none of such
documents, when read together with the other information in the Registration
Statement and the Prospectus, include or will include any untrue statement of a
material fact or omit or will omit to state any material fact necessary in order
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
(2)    Pursuant to the Exchange Act. The Company is subject to and in compliance
in all material respects with the reporting requirements of Section 13 or
Section 15(d) of the Exchange Act. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act.
(3)    Stock Exchange Listing. The Common Stock has been approved for listing on
The Nasdaq Global Market (the “NasdaqGM”). The Company has taken no action
designed to, or likely to have the effect of delisting either the Common Stock
from the NasdaqGM, nor has the Company received any notification that the
NasdaqGM is contemplating terminating either such listing. Since January 1,
2016, the Company has not received any notice from the NasdaqGM regarding the
delisting of the Company’s Common Stock from the NasdaqGM.
(4)    No Stop Orders, etc. Neither the Commission nor, to the Company’s
knowledge, any state regulatory authority has issued any order preventing or
suspending the use of the Registration Statement or the Prospectus or has
instituted or, to the Company’s knowledge, threatened to institute, any
proceedings with respect to such an order. The Company has complied with each
request (if any) from the Commission for additional information.
(5)    Disclosure of Agreements. The agreements and documents described in the
Registration Statement and the Prospectus conform in all material respects to
the descriptions thereof contained therein and there are no agreements or other
documents required by the Securities Act to be described in the Registration
Statement and the Prospectus or to be filed with the Commission as exhibits to
the Registration Statement, that have not been so described or filed. Each
agreement or other instrument (however characterized or described) to which the
Company is a party or by which it is or may be bound or affected and (i) that is
referred to in the Registration Statement and the Prospectus, or (ii) is
material to the Company’s business, has been duly authorized and validly
executed by the Company, is in full force and effect in all material respects
and is enforceable against the Company and, to the Company’s knowledge, the
other parties thereto, in accordance with its terms, except (x) as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally, (y) as enforceability of any
indemnification provision may be limited under the federal and state securities
laws, and (z) that the remedy of specific performance and injunctive and other
forms of equitable relief may be subject to the equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
None of such agreements or instruments has been assigned by the Company, and
neither the Company nor, to the Company’s knowledge, any other party is in
default thereunder and, to the Company’s knowledge, no event has occurred that,
with the lapse of time or the giving of notice, or both, would constitute a
default thereunder. To the best of the Company’s knowledge, performance by the
Company of the material provisions of such agreements or instruments will not
result in a violation of any existing applicable law, rule, regulation,
guidelines, notices, codes, judgment, order or decree of any governmental or
regulatory agency, body or court, domestic or foreign, having jurisdiction over
the


5



--------------------------------------------------------------------------------




Company or any Subsidiary or any of their respective assets or businesses (each,
a “Governmental Entity”), including, without limitation, those relating to
environmental laws and regulations.
(6)    Prior Securities Transactions. Since December 31, 2016, no securities of
the Company have been sold by the Company, except as disclosed in the
Registration Statement and the Prospectus.
(7)    Regulations. The disclosures in the Registration Statement and the
Prospectus concerning the effects of federal, state, local and all foreign laws,
rules and regulations relating to the Company’s business as currently conducted
or contemplated are correct and complete in all material respects and no other
such laws, rules or regulations are required to be disclosed in the Registration
Statement and the Prospectus which are not so disclosed.
(8)    No Other Distribution of Offering Materials. The Company has not
distributed and will not distribute any offering material in connection with the
offering and sale of the Securities to be sold hereunder by the Agents, other
than the Prospectus and any Permitted Free Writing Prospectus reviewed and
consented to by the Agents. The Company will file with the Commission all Issuer
Free Writing Prospectuses, if any, in the time and manner required under Rules
163(b)(2) and 433(d) under the Securities Act.
(9)    Changes After Dates in Registration Statement.
a.    Since the respective dates as of which information is given in the
Registration Statement and the Prospectus, except as otherwise specifically
stated therein: (i) there has been no material adverse change in the financial
position or results of operations of the Company, nor any change or development
that, singularly or in the aggregate, would involve a material adverse change in
or affecting the condition (financial or otherwise), results of operations,
business, assets, proprieties or prospects of the Company (a “Material Adverse
Change”); (ii) there have been no material transactions entered into by the
Company, other than as contemplated pursuant to this Agreement; and (iii) no
officer or director of the Company has resigned from any position with the
Company.
b.    Recent Securities Transactions, etc. Subsequent to the respective dates as
of which information is given in the Registration Statement and the Prospectus,
and except as may otherwise be indicated or contemplated herein or disclosed in
the Registration Statement and the Prospectus, the Company has not: (i) issued
any securities or incurred any liability or obligation, direct or contingent,
for borrowed money; or (ii) declared or paid any dividend or made any other
distribution on or in respect to its capital stock.
(10)    Disclosures in Commission Filings. Since January 1, 2016, (i) none of
the Company’s filings with the Commission, at the time they were filed,
contained any untrue statement of a material fact or omitted to state any
material fact necessary in order to make the statements therein, in light of the
circumstances in which they were made, not misleading; and (ii) the Company has
made all filings with the Commission required under the Exchange Act.
(11)    Independent Accountants. To the knowledge of the Company, KPMG LLP (the
“Auditor”), whose report is filed with the Commission as part of the
Registration Statement and the Prospectus, is an independent registered public
accounting firm as required by the Securities Act and the Public Company
Accounting Oversight Board. The Auditor has not, during the period covered by
its audit report, provided to the Company any non-audit services, as such term
is used in Section 10A(g) of the Exchange Act.
(12)    Financial Statements, etc. The historical financial statements,
including the notes thereto and supporting schedules included in the
Registration Statement and the Prospectus, fairly present in all


6



--------------------------------------------------------------------------------




material respects the consolidated financial position and the results of
operations of the Company at the dates and for the periods to which they apply;
and such financial statements have been prepared in conformity with U.S.
generally accepted accounting principles (“GAAP”), consistently applied
throughout the periods involved (provided that unaudited interim financial
statements are subject to year-end audit adjustments that are not expected to be
material in the aggregate and do not contain all footnotes required by GAAP);
and the supporting schedules included in the Registration Statement present
fairly in all material respects the information required to be stated therein.
Except as included therein, no historical or pro forma financial statements are
required to be included in the Registration Statement or the Prospectus under
the Securities Act. The pro forma and pro forma as adjusted financial
information and the related notes, if any, included in the Registration
Statement and the Prospectus have been properly compiled and prepared in
accordance with the applicable requirements of the Securities Act and present
fairly the information shown therein, and the assumptions used in the
preparation thereof are reasonable and the adjustments used therein are
appropriate to give effect to the transactions and circumstances referred to
therein. All disclosures contained in the Registration Statement or the
Prospectus regarding “non-GAAP financial measures” (as such term is defined by
the rules and regulations of the Commission), if any, comply in all material
respects with Regulation G under the Exchange Act and Item 10(e) of Regulation
S-K under the Securities Act, to the extent applicable. Each of the Registration
Statement and the Prospectus discloses all material off-balance sheet
transactions, arrangements, obligations (including contingent obligations), and
other relationships of the Company with unconsolidated entities or other persons
that may have a material current or future effect on the Company’s financial
condition, changes in financial condition, results of operations, liquidity,
capital expenditures, capital resources, or significant components of revenues
or expenses. Except as disclosed in the Registration Statement and the
Prospectus, (a) neither the Company nor any of its direct and indirect
subsidiaries, disclosed or described in the Registration Statement and the
Prospectus as being a subsidiary of the Company (each, a “Subsidiary” and,
collectively, the “Subsidiaries”), has incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions
other than in the ordinary course of business, (b) the Company has not declared
or paid any dividends or made any distribution of any kind with respect to its
capital stock, (c) there has not been any change in the capital stock of the
Company or any of its Subsidiaries, (d) other than in the ordinary course of
business and consistent with the Company’s prior policies, made any grants under
any stock compensation plan, and (e) there has not been any material adverse
change in the Company’s long-term or short-term debt.
(13)    Authorized Capital; Options, etc. The Company had, at the date or dates
indicated in the Registration Statement and the Prospectus, the duly authorized,
issued and outstanding historical capitalization as set forth therein. Except as
set forth in, or contemplated by, the Registration Statement and the Prospectus,
on the date hereof, as of each Applicable Time and on each Settlement Date,
there will be no stock options, warrants, or other rights to purchase or
otherwise acquire any authorized but unissued shares of Common Stock of the
Company or any security convertible or exercisable into shares of Common Stock
of the Company, or any contracts or commitments to issue or sell shares of
Common Stock or any such options, warrants, rights or convertible securities.
(14)    Valid Issuance of Securities, etc.
a.    Outstanding Securities. All issued and outstanding securities of the
Company issued prior to the transactions contemplated by this Agreement have
been duly authorized and validly issued and are fully paid and non-assessable;
the holders thereof have no contractual rights of rescission or the ability to
force the Company to repurchase such securities with respect thereto, and are
not subject to personal liability by reason of being such holders; and none of
such securities were issued in violation of the preemptive rights, rights of
first refusal or rights of participation of any holders of any security of the
Company or similar contractual rights granted by the Company. The authorized
shares of Common Stock conform in all material respects to all


7



--------------------------------------------------------------------------------




statements relating thereto contained in the Registration Statement and the
Prospectus. The offers and sales of the outstanding shares of Common Stock were
at all relevant times either registered under the Securities Act and the
applicable state securities or “blue sky” laws or, based in part on the
representations and warranties of the purchasers of such shares of Common Stock,
exempt from such registration requirements. All of the Company’s options,
warrants and other rights to purchase or exchange any securities for shares of
the Company’s Common Stock or other securities convertible into shares of the
Company’s Common Stock have been duly authorized and validly issued and were
issued under the Securities Act and the applicable state securities or “blue
sky” laws or, based in part on the representations and warranties of the
purchasers of such shares of Common Stock, exempt from such registration
requirements. The description of the Company’s stock option, stock bonus and
other stock plans or arrangements, and the options or other rights granted
thereunder, as described in Prospectus, accurately and fairly present, in all
material respects, the information required to be shown with respect to such
plans, arrangements, options and rights.
b.    Securities Sold Pursuant to this Agreement. The Securities have been duly
authorized for issuance and sale and, when issued and paid for, will be validly
issued, fully paid and non-assessable; the holders thereof are not and will not
be subject to personal liability by reason of being such holders; the Securities
are not and will not be subject to the preemptive rights of any holders of any
security of the Company or similar contractual rights granted by the Company;
and all corporate action required to be taken for the authorization, issuance
and sale of the Securities has been duly and validly taken. The Securities
conform in all material respects to all statements with respect thereto
contained in the Registration Statement and the Prospectus.
(15)    Registration Rights of Third Parties. Except as set forth in the
Registration Statement and the Prospectus, no holders of any securities of the
Company or any options, warrants, rights or other securities exercisable for or
convertible or exchangeable into securities of the Company have the right to
require the Company to register any such securities of the Company under the
Securities Act or to include any such securities in the Registration Statement
of any other registration statement to be filed by the Company.
(16)    Validity and Binding Effect of Agreement. The execution, delivery and
performance of this Agreement have been duly and validly authorized by the
Company, and, when executed and delivered, this Agreement will constitute, the
valid and binding agreements of the Company, enforceable against the Company in
accordance with its terms, except: (i) as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally; (ii) as enforceability of any indemnification or contribution
provision may be limited under the federal and state securities laws; and (iii)
that the remedy of specific performance and injunctive and other forms of
equitable relief may be subject to the equitable defenses and to the discretion
of the court before which any proceeding therefor may be brought.
(17)    No Conflicts, etc. The execution, delivery and performance by the
Company of this Agreement and all ancillary documents, the consummation by the
Company of the transactions herein and therein contemplated and the compliance
by the Company with the terms hereof and thereof do not and will not, with or
without the giving of notice or the lapse of time or both: (i) result in a
breach of, or conflict with any of the terms and provisions of, or constitute a
default under, or result in the creation, modification, termination or
imposition of any lien, charge or encumbrance upon any property or assets of the
Company or any Subsidiary pursuant to the terms of any indenture, mortgage, deed
of trust, loan agreement or any other agreement or instrument to which the
Company or any Subsidiary is a party or as to which any property of the Company
or any Subsidiary is a party; (ii) result in any violation of the provisions of
the Company’s Certificate of Incorporation (as the same have been amended or
restated from time to time, the


8



--------------------------------------------------------------------------------




“Charter”) or the by-laws of the Company; or (iii) violate any existing
applicable law, rule, regulation, judgment, order or decree of any Governmental
Entity as of the date hereof; except for in the case of clauses (i) and (iii)
those conflicts, breaches, violations, defaults or other results that would not
result in a Material Adverse Change.
(18)    No Defaults; Violations. No default exists in the due performance and
observance of any term, covenant or condition of any material license, contract,
indenture, mortgage, deed of trust, note, loan or credit agreement, or any other
agreement or instrument evidencing an obligation for borrowed money, or any
other material agreement or instrument to which the Company or any Subsidiary is
a party or by which the Company or any Subsidiary may be bound or to which any
of the properties or assets of the Company or any Subsidiary is subject, except
for such default as would not, individually or in the aggregate, result in a
Material Adverse Change. Neither the Company nor any Subsidiary is in violation
of any term or provision of its Charter or by-laws, or in violation of any
franchise, license, permit, applicable law, rule, regulation, guidelines,
notices, codes, judgment, order or decree of any Governmental Entity.
(19)    Corporate Power; Licenses; Consents.
a.    Conduct of Business. Except as described in the Registration Statement and
the Prospectus, each of the Company and each Subsidiary has all requisite
corporate power and authority, and has all necessary consents, authorizations,
approvals, orders, licenses, certificates, qualifications, registrations and
permits (collectively, the “Authorizations”) of and from all Governmental Entity
that it needs to conduct its business purpose as described in the Registration
Statement and the Prospectus, except where the failure to do so would not,
individually or in the aggregate, result in a Material Adverse Change.
b.    Transactions Contemplated Herein. The Company has all corporate power and
authority to enter into this Agreement and to carry out the provisions and
conditions hereof, and all Authorizations required in connection therewith have
been obtained. No Authorization of, and no filing with, any Governmental Entity
is required for the valid issuance, sale and delivery of the Securities and the
consummation of the transactions and agreements contemplated by this Agreement
and as contemplated by the Registration Statement and the Prospectus, except
such as have been already obtained or as may be required with respect to the
Securities Act, applicable state securities laws, the rules and regulations of
the Financial Industry Regulatory Authority, Inc. (“FINRA”) or the listing of
the Securities on the NasdaqGM.
(20)    Litigation; Governmental Proceedings. There is no action, suit,
proceeding, inquiry, arbitration, investigation, litigation or governmental
proceeding pending or, to the Company’s knowledge, threatened against, or
involving the Company or any Subsidiary or, to the Company’s knowledge, any
executive officer or director relating to the Company’s business which are
required to be disclosed in the Registration Statement and the Prospectus and
are not disclosed therein or which, if determined adversely to the Company or
any of the Subsidiaries, would, individually or in the aggregate, reasonably be
excepted to result in a Material Adverse Change.
(21)    Good Standing. The Company has been duly organized and is validly
existing as a corporation and is in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified to do business and is in
good standing in each other jurisdiction in which its ownership or lease of
property or the conduct of business requires such qualification, except where
the failure to qualify, singularly or in the aggregate, would not have or
reasonably expected to result in a Material Adverse Change.
(22)    Insurance. The Company and each Subsidiary carries or is entitled to the
benefits of insurance (including, without limitation, as to directors and
officers insurance coverage), with reputable insurers, in such amounts and
covering such risks which the Company believes are adequate, and all such


9



--------------------------------------------------------------------------------




insurance is in full force and effect. Since January 1, 2016, neither the
Company nor any of the Subsidiaries has been refunded any insurance coverage
sought or applied for. The Company has no reason to believe that it or any
Subsidiary will not be able (i) to renew its existing insurance coverage as and
when such policies expire or (ii) to obtain comparable coverage from similar
institutions as may be necessary or appropriate to conduct its business as now
conducted and at a cost that would not result in a Material Adverse Change.
(23)    Foreign Corrupt Practices Act. None of the Company and its Subsidiaries
or, to the Company’s knowledge, any director, officer, agent, employee or
affiliate of the Company and its Subsidiaries or any other person acting on
behalf of the Company and its Subsidiaries, has, directly or indirectly, given
or agreed to give any money, gift or similar benefit (other than legal price
concessions to customers in the ordinary course of business) to any customer,
supplier, employee or agent of a customer or supplier, or official or employee
of any governmental agency or instrumentality of any government (domestic or
foreign) or any political party or candidate for office (domestic or foreign) or
other person who was, is, or may be in a position to help or hinder the business
of the Company (or assist it in connection with any actual or proposed
transaction) that (i) might subject the Company to any damage or penalty in any
civil, criminal or governmental litigation or proceeding, (ii) if not given in
the past, might have had a Material Adverse Change or (iii) if not continued in
the future, might adversely affect the assets, business, operations or prospects
of the Company. The Company has taken reasonable steps to ensure that its
accounting controls and procedures are sufficient to cause the Company to comply
in all material respects with the Foreign Corrupt Practices Act of 1977, as
amended.
(24)    Compliance with OFAC. None of the Company and its Subsidiaries or, to
the Company’s knowledge, any director, officer, agent, employee or affiliate of
the Company and its Subsidiaries or any other person acting on behalf of the
Company and its Subsidiaries, is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Department of
the Treasury (“OFAC”), and the Company will not, directly or indirectly, use the
proceeds from the sales of Securities hereunder, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other person or entity, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.
(25)    Money Laundering Laws. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial recordkeeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any Governmental Entity (collectively, the “Money Laundering Laws”);
and no action, suit or proceeding by or before any Governmental Entity involving
the Company with respect to the Money Laundering Laws is pending or, to the best
knowledge of the Company, threatened.
(26)    Forward-Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) contained in either the Registration Statement or the Prospectus has been
made or reaffirmed without a reasonable basis or has been disclosed other than
in good faith.
(27)    Officers’ Certificate. Any certificate signed by any duly authorized
officer of the Company and delivered to you or to your counsel shall be deemed a
representation and warranty by the Company to the Agents as to the matters
covered thereby.
(28)    Subsidiaries. All direct and indirect Subsidiaries of the Company are
duly organized, validly existing and in good standing under the laws of the
place of organization or incorporation, and each Subsidiary is in good standing
in each jurisdiction in which its ownership or lease of property or the


10



--------------------------------------------------------------------------------




conduct of business requires such qualification, except where the failure to
qualify would not have a Material Adverse Change. The Company’s ownership and
control of each Subsidiary is as described in the Registration Statement and the
Prospectus. All the outstanding shares of capital stock of each Subsidiary have
been duly authorized and validly issued, are fully paid and non-assessable and,
except to the extent set forth in the Prospectus, are owned by the Company
directly or indirectly through one or more wholly-owned subsidiaries, free and
clear of any claim, lien, encumbrance, security interest, restriction upon
voting or transfer or any other claim of any third party. Except as disclosed in
the Registration Statement or the Prospectus, no director, officer or key
employee of the Company named in the Prospectus holds any direct equity, debt or
other pecuniary interest in any Subsidiary or, to the best of the Company’s
knowledge, any Person with whom the Company or any Subsidiary does business or
is in privity of contract with, other than, in each case, indirectly through the
ownership by such individuals of shares of Common Stock.
(29)    Related Party Transactions.
a.    Business Relationships. There are no business relationships or related
party transactions involving the Company or any other person required to be
described in the Registration Statement and the Prospectus that have not been
described as required.
b.    No Relationships with Customers and Suppliers. No relationship, direct or
indirect, exists between or among the Company and any Subsidiary on the one
hand, and the directors, officers, 5% or greater stockholders, customers or
suppliers of the Company or any Subsidiary or any of the Company’s or such
Subsidiary’s affiliates on the other hand, which is required to be described in
the Prospectus or a document incorporated by reference therein and which is not
so described.
c.    No Unconsolidated Entities. There are no transactions, arrangements or
other relationships between and/or among the Company or any Subsidiary, any of
their affiliates (as such term is defined in Rule 405 under the Securities Act)
and any unconsolidated entity, including, but not limited to, any structure
finance, special purpose or limited purpose entity that could reasonably be
expected to materially affect the Company or any Subsidiary’s liquidity or the
availability of or requirements for its capital resources required to be
described in the Prospectus or a document incorporated by reference therein
which have not been described as required.
d.    No Loans or Advances to Affiliates. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees or indebtedness by the Company or any Subsidiary to or
for the benefit of any of the officers or directors of the Company, any
Subsidiary or any of their respective family members, except as disclosed in the
Registration Statement and the Prospectus. All transactions by the Company with
office holders or control persons of the Company have been duly approved by the
board of directors of the Company, or duly appointed committees or officers
thereof.
(30)    Board of Directors. The Board of Directors of the Company is comprised
of the persons set forth in the Registration Statement and the Prospectus. The
qualifications of the persons serving as board members and the overall
composition of the board comply with the Exchange Act, the Sarbanes-Oxley Act of
2002 and the rules promulgated thereunder (the “Sarbanes-Oxley Act”) applicable
to the Company and the listing rules of the NasdaqGM. At least one member of the
Audit Committee of the Board of Directors of the Company qualifies as an “audit
committee financial expert,” as such term is defined under Regulation S-K and
the listing rules of the NasdaqGM. In addition, at least a majority of the
persons serving on the Board of Directors qualify as “independent,” as defined
under the listing rules of the NasdaqGM.
(31)    Sarbanes-Oxley Compliance.


11



--------------------------------------------------------------------------------




a.    Disclosure Controls. The Company has developed and currently maintains
disclosure controls and procedures that comply with Rule 13a-15 or 15d-15 under
the Exchange Act, and such controls and procedures are effective to ensure that
all material information concerning the Company will be made known on a timely
basis to the individuals responsible for the preparation of the Company’s
Exchange Act filings and other public disclosure documents.
b.    Compliance. The Company has at all times been, is, and at each Applicable
Time and on each Settlement Date will be, in material compliance with the
provisions of the Sarbanes-Oxley Act applicable to it, and has implemented such
programs and taken reasonable steps to ensure the Company’s future compliance
(not later than the relevant statutory and regulatory deadlines therefor) with
all of the material provisions of the Sarbanes-Oxley Act.
(32)    Accounting Controls. The Company and its Subsidiaries maintain systems
of “internal control over financial reporting” (as defined under Rules 13-a15
and 15d-15 under the Exchange Act) that comply with the requirements of the
Exchange Act and have been designed by, or under the supervision of, their
respective principal executive and principal financial officers, or persons
performing similar functions, to provide reasonable assurance regarding the
reliability of financial reporting and the preparation of financial statements
for external purposes in accordance with GAAP, including, but not limited to,
internal accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as disclosed in the Registration Statement and the Prospectus, the
Company is not aware of any material weaknesses in its internal controls. The
Company’s auditors and the Audit Committee of the Board of Directors of the
Company have been advised of: (i) all significant deficiencies and material
weaknesses in the design or operation of internal controls over financial
reporting which are known to the Company’s management and that have adversely
affected or are reasonably likely to adversely affect the Company’ ability to
record, process, summarize and report financial information; and (ii) any fraud
known to the Company’s management, whether or not material, that involves
management or other employees who have a significant role in the Company’s
internal controls over financial reporting.
(33)    No Investment Company Status. The Company is not and, after giving
effect to the sales of the Securities and the application of the proceeds
therefrom as described in the Registration Statement and the Prospectus, will
not be, required to register as an “investment company,” as defined in the
Investment Company Act of 1940, as amended (the “Investment Company Act”).
(34)    No Labor Disputes. No labor dispute with the employees of the Company or
any of its Subsidiaries exists or, to the knowledge of the Company, is imminent.
The Company is not aware that any key employee or significant group of employees
of the Company or any Subsidiary plans to terminate employment with the Company
or any Subsidiary.
(35)    Intellectual Property Rights. The Company and each of its Subsidiaries
owns or possesses or has valid rights to use all patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, inventions, trade secrets software,
databases, know-how, internet domain names, other unpatented and/or unpatentable
proprietary confidential information systems, processes or procedures and
similar rights (“Intellectual Property Rights”) necessary for the conduct of the
business of the Company and its Subsidiaries as currently carried on and as
described in the Registration Statement and the Prospectus, except where the
failure to do so would not, individually or in the aggregate, result in a
Material Adverse Change. The Intellectual Property licenses described in the
Registration Statement and the Prospectus are valid, binding upon and
enforceable against the parties


12



--------------------------------------------------------------------------------




thereto in accordance with their terms, except where such failure, individually
or in the aggregate, would result in a Material Adverse Change. To the knowledge
of the Company, no action or use by the Company or any of its Subsidiaries
necessary for the conduct of its business as currently carried on and as
described in the Registration Statement and the Prospectus will involve or give
rise to any infringement of, or license or similar fees for, any Intellectual
Property Rights of others. Neither the Company nor any of its Subsidiaries has
received any notice alleging any such infringement, fee or conflict with
asserted Intellectual Property Rights of others. Except as would not reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Change (A) to the knowledge of the Company, there is no infringement,
misappropriation or violation by third parties of any of the Intellectual
Property Rights owned by the Company; (B) there is no pending or, to the
knowledge of the Company, threatened action, suit, proceeding or claim by others
challenging the rights of the Company in or to any such Intellectual Property
Rights, and the Company is unaware of any facts which would form a reasonable
basis for any such claim, that would, individually or in the aggregate, together
with any other claims in this Section 5(a)(35), reasonably be expected to result
in a Material Adverse Change; (C) the Intellectual Property Rights owned by the
Company and, to the knowledge of the Company, the Intellectual Property Rights
licensed to the Company have not been adjudged by a court of competent
jurisdiction invalid or unenforceable, in whole or in part, and there is no
pending or, to the Company’s knowledge, threatened action, suit, proceeding or
claim by others challenging the validity or scope of any such Intellectual
Property Rights, and the Company is unaware of any facts which would form a
reasonable basis for any such claim that would, individually or in the
aggregate, together with any other claims in this Section 5(a)(35), reasonably
be expected to result in a Material Adverse Change; (D) there is no pending or,
to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company infringes, misappropriates or otherwise violates any
Intellectual Property Rights or other proprietary rights of others, the Company
has not received any written notice of such claim and the Company is unaware of
any other facts which would form a reasonable basis for any such claim that
would, individually or in the aggregate, together with any other claims in this
Section 5(a)(35), reasonably be expected to result in a Material Adverse Change;
and (E) to the Company’s knowledge, no employee of the Company is in or has ever
been in violation in any material respect of any term of any employment
contract, patent disclosure agreement, invention assignment agreement,
non-competition agreement, non-solicitation agreement, nondisclosure agreement
or any restrictive covenant to or with a former employer where the basis of such
violation relates to such employee’s employment with the Company, or actions
undertaken by the employee while employed with the Company and could reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Change. To the Company’s knowledge, all material technical information developed
by and belonging to the Company which has not been patented has been kept
confidential. The Company is not a party to or bound by any options, licenses or
agreements with respect to the Intellectual Property Rights of any other person
or entity that are required to be set forth in the Registration Statement and
the Prospectus and are not described therein. The Registration Statement and the
Prospectus contain in all material respects the same description of the matters
set forth in the preceding sentence. None of the technology employed by the
Company has been obtained or is being used by the Company in violation of any
material contractual obligation binding on the Company or, to the Company’s
knowledge, any of its officers, directors or employees, or otherwise in
violation of the rights of any persons.
(36)    Taxes. Each of the Company and its Subsidiaries has filed all returns
(as hereinafter defined) required to be filed with taxing authorities prior to
the date hereof or has duly obtained extensions of time for the filing thereof.
Each of the Company and its Subsidiaries has paid all taxes (as hereinafter
defined) shown as due on such returns that were filed and has paid all taxes
imposed on or assessed against the Company or such respective Subsidiary. The
provisions for taxes payable, if any, shown on the financial statements filed
with or as part of the Registration Statement are sufficient for all accrued and
unpaid taxes, whether or not disputed, and for all periods to and including the
dates of such consolidated financial statements. Except as disclosed in writing
to the Agent, (i) no issues have been raised (and are currently


13



--------------------------------------------------------------------------------




pending) by any taxing authority in connection with any of the returns or taxes
asserted as due from the Company or its Subsidiaries, and (ii) no waivers of
statutes of limitation with respect to the returns or collection of taxes have
been given by or requested from the Company or its Subsidiaries. There are no
tax liens against the assets, properties or business of the Company or any
Subsidiary. The term “taxes” means all federal, state, local, foreign and other
net income, gross income, gross receipts, sales, use, ad valorem, transfer,
franchise, profits, license, lease, service, service use, withholding, payroll,
employment, excise, severance, stamp, occupation, premium, property, windfall
profits, customs, duties or other taxes, fees, assessments or charges of any
kind whatever, together with any interest and any penalties, additions to tax or
additional amounts with respect thereto. The term “returns” means all returns,
declarations, reports, statements and other documents required to be filed in
respect to taxes.
(37)    Compliance with Laws. Each of the Company and each Subsidiary: (A) is
and at all times has been in compliance with all statutes, rules, or regulations
applicable to the ownership, testing, development, manufacture, packaging,
processing, use, distribution, marketing, labeling, promotion, sale, offer for
sale, storage, import, export or disposal of any product manufactured or
distributed by the Company or any Subsidiary (“Applicable Laws”), except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Change; (B) has not received any written notices, statements or
other correspondence or notice from any Governmental Entity alleging or
asserting noncompliance with any Applicable Laws or any Authorizations; (C)
possesses all material Authorizations and such Authorizations are valid and in
full force and effect and are not in material violation of any term of any such
Authorizations; (D) has not received notice of any claim, action, suit,
proceeding, hearing, enforcement, investigation, arbitration or other action
from any Governmental Entity or third party alleging that any product operation
or activity is in violation of any Applicable Laws or Authorizations and has no
knowledge that any such governmental authority or third party is considering any
such claim, litigation, arbitration, action, suit, investigation or proceeding;
(E) has not received notice that any Governmental Entity has taken, is taking or
intends to take action to limit, suspend, modify or revoke any Authorizations
and has no knowledge that any such governmental authority is considering such
action; and (F) has filed, obtained, maintained or submitted all material
reports, documents, forms, notices, applications, records, claims, submissions
and supplements or amendments as required by any Applicable Laws or
Authorizations and that all such reports, documents, forms, notices,
applications, records, claims, submissions and supplements or amendments were
complete and correct on the date filed (or were corrected or supplemented by a
subsequent submission).
(38)    Compliance with Environmental Laws. Except as described in the
Registration Statement and the Prospectus and except as would not, singly or in
the aggregate, reasonably be expected to result in a Material Adverse Change,
(i) neither the Company nor any Subsidiary is in violation of any federal,
state, local or foreign statute, law, rule, regulation, ordinance, code, policy
or rule of common law or any judicial or administrative interpretation thereof,
including any judicial or administrative order, consent, decree or judgment,
relating to pollution or protection of human health, the environment (including,
without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata) or wildlife, including, without limitation, laws and
regulations relating to the release or threatened release of chemicals,
pollutants, contaminants, wastes, toxic substances, hazardous substances,
petroleum or petroleum products (collectively, “Hazardous Materials”) or to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials (collectively, “Environmental Laws”
), (ii) the Company and each Subsidiary has all material permits, authorizations
and approvals required under any applicable Environmental Laws and is in
compliance with their requirements, (iii) there are no pending or, to the
Company’s knowledge, threatened administrative, regulatory or judicial actions,
suits, demands, demand letters, claims, liens, notices of noncompliance or
violation, investigation or proceedings relating to any Environmental Law
against the Company or any Subsidiary and (iv) to the Company’s knowledge, there
are no events or circumstances that might reasonably be expected to form the
basis of an order for


14



--------------------------------------------------------------------------------




clean-up or remediation, or an action, suit or proceeding by any private party
or governmental body or agency, against or affecting the Company or any
Subsidiary relating to Hazardous Materials or any Environmental Laws.
(39)    ERISA Compliance. The Company, each Subsidiary and any “employee benefit
plan” (as defined under the Employee Retirement Income Security Act of 1974, as
amended, and the regulations and published interpretations thereunder
(collectively, “ERISA”)) established or maintained by the Company or its “ERISA
Affiliates” (as defined below) are in compliance in all material respects with
ERISA. “ERISA Affiliate” means, with respect to the Company, any member of any
group of organizations described in Sections 414(b),(c),(m) or (o) of the
Internal Revenue Code of 1986, as amended, and the regulations and published
interpretations thereunder (the “Code”) of which the Company is a member. No
“reportable event” (as defined under ERISA) has occurred or is reasonably
expected to occur with respect to any “employee benefit plan” established or
maintained by the Company or any of its ERISA Affiliates. No “employee benefit
plan” established or maintained by the Company or any of its ERISA Affiliates,
if such “employee benefit plan” were terminated, would have any “amount of
unfunded benefit liabilities” (as defined under ERISA). Neither the Company nor
any of its ERISA Affiliates has incurred or reasonably expects to incur any
material liability under (i) Title IV of ERISA with respect to termination of,
or withdrawal from, any “employee benefit plan” or (ii) Sections 412, 4971, 4975
or 4980B of the Code. Each “employee benefit plan” established or maintained by
the Company or any Subsidiary or any of its ERISA Affiliates that is intended to
be qualified under Section 401(a) of the Code is so qualified and, to the
knowledge of the Company, nothing has occurred, whether by action or failure to
act, which would cause the loss of such qualification. Each pension plan for
which the Company and each Subsidiary would have any liability that is intended
to be qualified under Section 401(a) of the Code is so qualified, and nothing
has occurred, whether by action or by failure to act, which could, singularly or
in the aggregate, cause the loss of such qualification. The execution of this
Agreement, or consummation of the sales of the Securities hereunder does not
constitute a triggering event under any employee benefit plan or any other
employment contract, whether or not legally enforceable, which (either alone or
upon the occurrence of any additional or subsequent event) will or may result in
any payment (of severance pay or otherwise), acceleration, increase in vesting,
or increase in benefits to any current or former participant, employee or
director of the Company or any Subsidiary other than an event that is not
material to the financial condition or business of the Company or any
Subsidiary, either individually or taken as a whole.
(40)    Ineligible Issuer. At the time of filing the Registration Statement and
any post-effective amendment thereto, at the time of effectiveness of the
Registration Statement and any amendment thereto, at the earliest time
thereafter that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) under the Securities Act) of the
Securities and at the date hereof, the Company was not and is not an “ineligible
issuer,” as defined in Rule 405 under the Securities Act, without taking account
of any determination by the Commission pursuant to Rule 405 under the Securities
Act that it is not necessary that the Company be considered an ineligible
issuer.
(41)    Industry Data. The statistical, industry and market-related data
included in each of the Registration Statement and the Prospectus are based on
or derived from sources that the Company reasonably and in good faith believes
are reliable and accurate or represent the Company’s good faith estimates that
are made on the basis of data derived from such sources.
(42)    Margin Securities. Neither the Company nor any Subsidiary owns any
“margin securities” as that term is defined in Regulation U of the Board of
Governors of the Federal Reserve System (the “Federal Reserve Board”), and none
of the proceeds from the sales of Securities under this Agreement will be used,
directly or indirectly, for the purpose of purchasing or carrying any margin
security, for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase or carry any margin security or for any other
purpose which might cause any of the shares of Common


15



--------------------------------------------------------------------------------




Stock to be considered a “purpose credit” within the meanings of Regulation T, U
or X of the Federal Reserve Board.
(43)    Integration. Neither the Company, nor any of its affiliates, nor any
person acting on its or their behalf has, directly or indirectly, made any
offers or sales of any security or solicited any offers to buy any security,
under circumstances that would cause the sale of the Securities hereunder to be
integrated with prior offerings by the Company for purposes of the Securities
Act which would require the registration of any such securities under the
Securities Act.
(44)    Title to Real Property. Each of the Company and each Subsidiary has good
and marketable title in fee simple to, or have valid rights to lease or
otherwise use, all items of real or personal property which are material to the
business of the Company and any Subsidiary, in each case free and clear of all
liens, encumbrances, security interests, claims and defects that do not,
singularly or in the aggregate, materially affect the business of the Company
and do not interfere with the use made of such property by the Company or any
Subsidiary; and all of the leases and subleases material to the business of the
Company and any Subsidiary, and under which the Company holds properties
described in the Prospectus, are, to the Company’s knowledge in full force and
effect, and neither the Company nor any Subsidiary has received any notice of
any material claim of any sort that have been asserted by anyone adverse to the
rights of the Company or any Subsidiary under any of the leases or subleases
mentioned above, or affecting or questioning the rights of the Company or such
Subsidiary to the continued possession of the leased or subleased premises under
any such lease or sublease, which would result in a Material Adverse Change.
(45)    Confidentiality and Non-Competitions. To the Company’s knowledge, no
director, officer, key employee or consultant of the Company is subject to any
confidentiality, non-disclosure, non-competition agreement or non-solicitation
agreement with any employer or prior employer which could materially affect his
ability to be and act in his respective capacity of the Company or result in a
Material Adverse Change.
(46)    Corporate Records. The minute books of the Company and each Subsidiary
have been made available to you and your counsel, and such books (i) contain a
summary of all meetings and actions of the board of directors (including each
board committee) and stockholders of the Company and each Subsidiary since the
time of its respective incorporation or organization through the date of the
latest meeting and action, and (ii) material reflect all transactions referred
to in such minutes.
(b)    Certificates. Any certificate signed by or other representation made by
an officer of the Company delivered or otherwise provided to you or your counsel
shall be deemed to be a representation.
SECTION 6.    Settlement and Delivery.
(a)    Settlement of Placement Securities. Unless otherwise specified in the
applicable Placement Notice (as amended by the corresponding Acceptance, if
applicable), settlement for sales of Placement Securities will occur on the
second (2nd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Securities sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by the Agent at
which such Placement Securities were sold, after deduction for (i) such Agent’s
commission, discount or other compensation for such sales payable by the Company
pursuant to Section 2 hereof and (ii) any transaction fees imposed by any
governmental or self-regulatory organization in respect of such sales.
(b)    Delivery of Placement Securities. On or before each Settlement Date, the
Company will, or will cause its transfer agent to, electronically transfer the
Placement Securities being sold by crediting the applicable Agent’s or its
designee’s account (provided such Agent shall have given the Company written
notice of such


16



--------------------------------------------------------------------------------




designee prior to the Settlement Date) at The Depository Trust Company through
its Deposit and Withdrawal at Custodian System or by such other means of
delivery as may be mutually agreed upon by the parties hereto which in all cases
shall be freely tradable, transferable, registered shares in good deliverable
form. On each Settlement Date, the applicable Agent will deliver the related Net
Proceeds in same day funds to an account designated by the Company on, or prior
to, the Settlement Date. The Company agrees that if the Company, or its transfer
agent (if applicable), defaults in its obligation to deliver Placement
Securities on a Settlement Date, the Company agrees that in addition to and in
no way limiting the rights and obligations set forth in Section 10(a) hereto, it
will (i) hold the Agents harmless against any loss, liability, claim, damage, or
expense whatsoever (including reasonable legal fees and expenses), as incurred,
arising out of or in connection with such default by the Company or its transfer
agent and (ii) pay to the Agents any commission, discount, or other compensation
to which it would otherwise have been entitled absent such default.
(c)    Denominations; Registration. Certificates for the Securities, if any,
shall be in such denominations and registered in such names as the Agents may
request in writing at least one full business day before the Settlement Date.
The certificates for the Securities, if any, will be made available for
examination and packaging by the Agents in The City of New York not later than
noon (New York time) on the business day prior to the Settlement Date. The
Company shall deliver the Securities, if any, through the facilities of The
Depository Trust Company unless the Agents shall otherwise instruct.
(d)    Limitations on Offering Size. Under no circumstances shall the Company
cause or request the offer or sale of any Securities, if after giving effect to
the sale of such Securities, the aggregate offering price of the Securities sold
pursuant to this Agreement would exceed the lesser of (A) the Maximum Amount,
(B) the amount available for offer and sale under the currently effective
Registration Statement and (C) the amount authorized from time to time to be
issued and sold under this Agreement by the Company and notified to the Agents
in writing. Under no circumstances shall the Company cause or request the offer
or sale of any Securities pursuant to this Agreement at a price lower than the
minimum price authorized from time to time by the Company’s Board of Directors
or a duly authorized committee thereof and notified to the Agents in writing.
Further, under no circumstances shall the aggregate offering price of Securities
sold pursuant to this Agreement exceed the Maximum Amount.
(e)    Black-out Limitations. Notwithstanding any other provision of this
Agreement, (A) the Company shall not offer or sell, or instruct the Agents to
offer or sell, any Securities, (B) the Company shall cancel any instructions for
any such offer or sale of any Securities prior to the commencement of the
periods referenced below and (C) the Agents shall not be obligated to make any
such offer or sale of Securities, in each case, (i) during any period in which
the Company is, or could be deemed to be, in possession of material non-public
information or (ii) except as provided in Section 6(e)(1) hereof, at any time
during the period commencing on the last day of a calendar quarter through and
including the time that is 24 hours after the Company files its Quarterly Report
on Form 10-Q or an Annual Report on Form 10-K with respect to such quarter (a
“Filing Time”) through and including the time that is 24 hours after the Filing
Time.
(1)    If the Company wishes to offer or sell Securities through any Agent at
any time during the period from the 10th business day prior to a Filing Time
through and including the time that is 24 hours after the corresponding Filing
Time, the Company shall first provide such Agent with the officers’ certificate
and opinion of counsel specified in Section 7(o) and (p), respectively, hereof,
and (ii) afford such Agent the opportunity to conduct a due diligence review in
accordance with Section 7(m) hereof prior to filing the Company’s Quarterly
Report on Form 10-Q or Annual Report on Form 10-K, as applicable. For purposes
of clarity, the parties hereto agree that (A) the delivery of any officers’
certificate or opinion or letter of counsel pursuant to this Section 6(e) shall
not relieve the Company from any of its obligations under this Agreement with
respect to any Quarterly Report on Form 10-Q or Annual Report on Form 10-K, as
the case may be, including, without limitation, the obligation to deliver
officers’ certificates, opinions and letters of counsel and accountants’ letters
as provided in Section 7(o), (p) and (q), respectively, hereof,


17



--------------------------------------------------------------------------------




and (B) this Section 6(e)(1) shall in no way affect or limit the operation of
clause (i) of Section 6(e) hereof, which shall have independent application.
SECTION 7.    Covenants of the Company. The Company covenants with the Agents as
follows:
(a)    Registration Statement Amendments; Payment of Fees. After the date of
this Agreement and during any period in which a Prospectus relating to any
Placement Securities is required to be delivered by the applicable Agent under
the Securities Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act), (i) the Company will
notify the Agents promptly of the time when any subsequent amendment to the
Registration Statement, other than documents incorporated by reference, has been
filed with the Commission and/or has become effective or any subsequent
supplement to the Prospectus has been filed and of any comment letter from the
Commission or any request by the Commission for any amendment or supplement to
the Registration Statement or Prospectus or for additional information; (ii) the
Company will prepare and file with the Commission, promptly upon an Agent’s
request, any amendments or supplements to the Registration Statement or
Prospectus that, in such Agent’s reasonable opinion, may be necessary or
advisable in connection with the distribution of the Placement Securities by the
Agents (provided, however, that the failure of the Agents to make such request
shall not relieve the Company of any obligation or liability hereunder, or
affect the Agents’ right to rely on the representations and warranties made by
the Company in this Agreement); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus, other than documents
incorporated by reference, relating to the Placement Securities or a security
convertible into the Placement Securities unless a copy thereof has been
submitted to the Agents within a reasonable period of time before the filing and
the Agents have not reasonably objected thereto (provided, however, that the
failure of the Agents to make such objection shall not relieve the Company of
any obligation or liability hereunder, or affect the Agents’ right to rely on
the representations and warranties made by the Company in this Agreement) and
the Company will furnish to the Agents at the time of filing thereof a copy of
any document that upon filing is deemed to be incorporated by reference into the
Registration Statement or Prospectus, except for those documents available via
EDGAR; and (iv) the Company will cause each amendment or supplement to the
Prospectus, other than documents incorporated by reference, to be filed with the
Commission as required pursuant to the applicable paragraph of Rule 424(b) under
the Securities Act (without reliance on Rule 424(b)(8) under the Securities
Act).
(b)    Notice of Commission Stop Orders. The Company will advise the Agents,
promptly after it receives notice or obtains knowledge thereof, of the issuance
or threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement or of any other order preventing or
suspending the use of the Prospectus or any Issuer Free Writing Prospectus, or
of the suspension of the qualification of the Placement Securities for offering
or sale in any jurisdiction or of the loss or suspension of any exemption from
any such qualification, or of the initiation or threatening of any proceedings
for any of such purposes, or of any examination pursuant to Section 8(e) of the
Securities Act concerning the Registration Statement or if the Company becomes
the subject of a proceeding under Section 8A of the Securities Act in connection
with the offering of the Securities. The Company will make every reasonable
effort to prevent the issuance of any stop order, the suspension of any
qualification of the Securities for offering or sale and any loss or suspension
of any exemption from any such qualification, and if any such stop order is
issued or any such suspension or loss occurs, to obtain the lifting thereof as
soon as reasonably practicable.
(c)    Delivery of Registration Statement and Prospectus. The Company will
furnish to the Agents and their counsel (at the expense of the Company) copies
of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus, and any Issuer Free Writing Prospectuses,
that are filed with the Commission during any period in which a Prospectus
relating to the Placement Securities is required to be delivered under the
Securities Act (including all documents filed with the Commission during such
period that are deemed to be incorporated by reference therein), in each case as
soon as reasonably practicable and in such quantities and at such locations as
the Agents may from time to time reasonably request provided, however, that the
Company shall not be required to furnish any document


18



--------------------------------------------------------------------------------




(other than the Prospectus) to the Agents to the extent such document is
available on EDGAR. The copies of the Registration Statement and the Prospectus
and any supplements or amendments thereto furnished to the Agents will be
identical to the electronically transmitted copies thereof filed with the
Commission pursuant to EDGAR, except to the extent permitted by Regulation S-T.
(d)    Continued Compliance with Securities Laws. If at any time when a
Prospectus is required by the Securities Act or the Exchange Act to be delivered
in connection with a pending sale of the Placement Securities (including,
without limitation, pursuant to Rule 172), any event shall occur or condition
shall exist as a result of which it is necessary, in the opinion of counsel for
the Agents or for the Company, to amend the Registration Statement or amend or
supplement the Prospectus in order that the Prospectus will not include any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements therein not misleading in the light of the
circumstances existing at the time it is delivered to a purchaser, or if it
shall be necessary, in the opinion of such counsel, at any such time to amend
the Registration Statement or amend or supplement the Prospectus in order to
comply with the requirements of the Securities Act, the Company will promptly
notify the Agents to suspend the offering of Placement Securities during such
period and the Company will promptly prepare and file with the Commission such
amendment or supplement as may be necessary to correct such statement or
omission or to make the Registration Statement or the Prospectus comply with
such requirements, and the Company will furnish to the Agents such number of
copies of such amendment or supplement as the Agents may reasonably request. If
at any time following issuance of an Issuer Free Writing Prospectus there
occurred or occurs an event or development as a result of which such Issuer Free
Writing Prospectus conflicted, conflicts or would conflict with the information
contained in the Registration Statement or the Prospectus or included, includes
or would include an untrue statement of a material fact or omitted, omits or
would omit to state a material fact necessary in order to make the statements
therein, in the light of the circumstances, prevailing at that subsequent time,
not misleading, the Company will promptly notify the Agents to suspend the
offering of Placement Securities during such period and the Company will,
subject to Section 7(a) hereof, promptly amend or supplement such Issuer Free
Writing Prospectus to eliminate or correct such conflict, untrue statement or
omission.
(e)    Blue Sky and Other Qualifications. The Company will use its commercially
reasonable efforts, in cooperation with the Agents, to qualify the Placement
Securities for offering and sale, or to obtain an exemption for the Securities
to be offered and sold, under the applicable securities laws of such states and
other jurisdictions of the United States as the Agents may designate and to
maintain such qualifications and exemptions in effect for so long as required
for the distribution of the Securities (but in no event for less than one year
from the date of this Agreement); provided, however, that the Company shall not
be obligated to file any general consent to service of process or to qualify as
a foreign corporation or as a dealer in securities in any jurisdiction in which
it is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject. In each
jurisdiction in which the Placement Securities have been so qualified or exempt,
the Company will file such statements and reports as may be required by the laws
of such jurisdiction to continue such qualification or exemption, as the case
may be, in effect for so long as required for the distribution of the Placement
Securities (but in no event for less than one year from the date of this
Agreement).
(f)    Rule 158. The Company will timely file such reports pursuant to the
Exchange Act as are necessary in order to make generally available to its
securityholders as soon as practicable an earnings statement for the purposes
of, and to provide to the Agents the benefits contemplated by, the last
paragraph of Section 11(a) of the Securities Act.
(g)    Use of Proceeds. The Company will use the net proceeds received by it
from the sale of the Securities in the manner specified in the Prospectus under
“Use of Proceeds.”
(h)    Listing. During any period in which the Prospectus relating to the
Placement Securities is required to be delivered by the Agents under the
Securities Act with respect to a pending sale of the Placement Securities
(including in circumstances where such requirement may be satisfied pursuant to
Rule 172 under the Securities Act),


19



--------------------------------------------------------------------------------




the Company will use its commercially reasonable efforts to cause the Placement
Securities to be listed on the NasdaqGM.
(i)    Filings with the NasdaqGM. The Company will timely file with the NasdaqGM
all material documents and notices required by the NasdaqGM of companies that
have or will issue securities that are traded on the NasdaqGM.
(j)    Reporting Requirements. The Company, during any period when the
Prospectus is required to be delivered under the Securities Act and the Exchange
Act (including in circumstances where such requirement may be satisfied pursuant
to Rule 172 under the Securities Act), will file all documents required to be
filed with the Commission pursuant to Section 13(a) or Section 15(d) of the
Exchange Act within the time periods required by the Exchange Act.
(k)    Notice of Other Sales. The Company will not, without (i) giving the
Agents at least three (3) business days’ prior written notice specifying the
nature of the proposed sale and the date of such proposed sale and (ii) the
Agents suspending activity under this program for such period of time as
requested by the Company or as deemed appropriate by the Agents in light of the
proposed sale, (A) offer, pledge, announce the intention to sell, sell, contract
to sell, sell any option or contract to purchase, purchase any option or
contract to sell, grant any option, right or warrant for the sale of, lend or
otherwise transfer or dispose of, directly or indirectly, any Common Stock or
securities convertible into or exchangeable or exercisable for or repayable with
Common Stock, or file any registration statement under the Securities Act with
respect to any of the foregoing (other than a shelf registration statement under
Rule 415 under the Securities Act, a registration statement on Form S-8 or Form
S-4 or a post-effective amendment to the Registration Statement) or (B) enter
into any swap or other agreement or any transaction that transfers in whole or
in part, directly or indirectly, any of the economic consequence of ownership of
the Common Stock, or any securities convertible into or exchangeable or
exercisable for or repayable with Common Stock, whether any such swap or
transaction described in clause (A) or (B) above is to be settled by delivery of
Common Stock or such other securities, in cash or otherwise. The foregoing
sentence shall not apply to (x) the Common Stock to be offered and sold through
the Agents pursuant to this Agreement and (y) equity incentive awards approved
by the Board of Directors or the compensation (or equivalent) committee thereof
or the issuance of Common Stock upon exercise thereof.
(l)    Change of Circumstances. The Company will, at any time during a fiscal
quarter in which the Company intends to tender a Placement Notice or sell
Placement Securities, advise the Agents promptly after it shall have received
notice or obtained knowledge thereof, of any information or fact that would
alter or affect in any material respect any opinion, certificate, letter or
other document provided to the Agents pursuant to this Agreement.
(m)    Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by the Agents or their respective agents in
connection with the transactions contemplated hereby, including, without
limitation, providing information and making available documents and senior
officers, during regular business hours and at the Company’s principal offices,
as the Agents may reasonably request.
(n)    Disclosure of Sales. The Company will disclose in its Quarterly Reports
on Form 10-Q and in its Annual Report on Form 10-K the number of Placement
Securities sold through the Agents, the Net Proceeds to the Company and the
compensation payable by the Company to the Agents with respect to such Placement
Securities during the period covered by such report.
(o)    Representation Dates; Certificate. On the date of this Agreement and:
(1)    each time the Company:
a.    files the Prospectus relating to the Placement Securities or amends or
supplements the Registration Statement or the Prospectus relating to the
Placement Securities by means of a post-effective amendment, sticker, or
supplement but not by means of incorporation of


20



--------------------------------------------------------------------------------




documents by reference into the Registration Statement or the Prospectus
relating to the Placement Securities;
b.    files an Annual Report on Form 10-K under the Exchange Act;
c.    files a Quarterly Report on Form 10-Q under the Exchange Act; or
d.    files a current report on Form 8-K containing amended financial
information (other than an earnings release or to “furnish” information pursuant
to Items 2.02 or 7.01 of Form 8-K) under the Exchange Act; and
(2)    at any other time reasonably requested by the Agents (each such date of
filing of one or more of the documents referred to in clauses (1)(a) through (d)
and any time of request pursuant to this Section 7(o) shall be a “Representation
Date”), the Company shall furnish the Agents with a certificate, in the form
attached hereto as Exhibit C within three (3) Trading Days of any Representation
Date. The requirement to provide a certificate under this Section 7(o)(2) shall
be waived for any Representation Date occurring at a time at which no Placement
Notice (as amended by the corresponding Acceptance, if applicable) is pending,
which waiver shall continue until the earlier to occur of the date the Company
delivers a Placement Notice hereunder (which for such calendar quarter shall be
considered a Representation Date) and the next occurring Representation Date;
provided, however, that such waiver shall not apply for any Representation Date
on which the Company files its Annual Report on Form 10-K. Notwithstanding the
foregoing, if the Company subsequently decides to sell Placement Securities
following a Representation Date when the Company relied on such waiver and did
not provide the Agents with a certificate under this Section 7(o), then before
the Company delivers the Placement Notice or the Agents sell any Placement
Securities, the Company shall provide the Agent with a certificate, in the form
attached hereto as Exhibit C, dated the date of the Placement Notice.
(p)    Legal Opinion. On the date of this Agreement and within three (3) Trading
Days of each Representation Date with respect to which the Company is obligated
to deliver a certificate in the form attached hereto as Exhibit C for which no
waiver is applicable, the Company shall cause to be furnished to the Agents a
written opinion or opinions of Williams Mullen, counsel to the Company (“Company
Counsel”), or other counsel satisfactory to the Agents, in form and substance
satisfactory to the Agents and their counsel, dated the date that the opinion is
required to be delivered, substantially in the form attached hereto as Exhibit
D; provided, however, that in lieu of such opinions for subsequent
Representation Dates, counsel may furnish the Agents with a letter (a “Reliance
Letter”) to the effect that the Agents may rely on a prior opinion delivered
under this Section 7(p) to the same extent as if it were dated the date of such
letter (except that statements in such prior opinion shall be deemed to relate
to the Registration Statement and the Prospectus as amended or supplemented at
such Representation Date).
(q)    Comfort Letter. On the date of this Agreement and within three (3)
Trading Days of each Representation Date with respect to which the Company is
obligated to deliver a certificate in the form attached hereto as Exhibit C for
which no waiver is applicable, the Company shall cause its independent
accountants (and any other independent accountants whose report is included in
the Registration Statement or the Prospectus) to furnish the Agents letters (the
“Comfort Letters”), dated the date the Comfort Letter is delivered, in form and
substance satisfactory to the Agents, (i) confirming that they are an
independent registered public accounting firm within the meaning of the
Securities Act, the Exchange Act and the Public Company Accounting Oversight
Board, (ii) stating, as of such date, the conclusions and findings of such firm
with respect to the financial information and other matters ordinarily covered
by accountants’ “comfort letters” to underwriters in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and (iii)
updating the Initial Comfort Letter with any information that would have been
included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.


21



--------------------------------------------------------------------------------




(r)    Opinion of Counsel for the Agent. On the date of this Agreement and
within three (3) Trading Days of each Representation Date with respect to which
the Company is obligated to deliver a certificate in the form attached hereto as
Exhibit C for which no waiver is applicable, the Agents shall have received the
favorable written opinion or opinions of Troutman Sanders LLP, counsel for the
Agents, dated such date, with respect to such matters as the Agents may
reasonably request.
(s)    Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of the
Securities or (ii) sell, bid for, or purchase the Securities to be issued and
sold pursuant to this Agreement, or pay anyone any compensation for soliciting
purchases of the Securities to be issued and sold pursuant to this Agreement
other than the Agents; provided, however, that the Company may bid for and
purchase its Common Stock in accordance with Rule 10b-18 under the Exchange Act;
and provided further, that no such bids or purchases shall be made by the
Company during the three (3) Trading Days before or after any sale of any
Securities pursuant to this Agreement.
(t)    Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor its subsidiaries will be
required to register, at any time prior to the termination of this Agreement, as
an “investment company,” as such term is defined in the Investment Company Act,
assuming no change in the Commission’s current interpretation as to entities
that are not considered an investment company.
(u)    Securities Act and Exchange Act. The Company will use its best efforts to
comply with all requirements imposed upon it by the Securities Act and the
Exchange Act as from time to time in force, so far as necessary to permit the
continuance of sales of, or dealings in, the Placement Securities as
contemplated by the provisions hereof and the Prospectus.
(v)    No Offer to Sell. Other than a free writing prospectus (as defined in
Rule 405 under the Securities Act) approved in advance in writing by the Company
and the Agents in their capacities as agents hereunder, the Company (including
its agents and representatives, other than the Agents in their capacities as
such) will not, directly or indirectly, make, use, prepare, authorize, approve
or refer to any free writing prospectus relating to the Securities to be sold by
the Agents hereunder.
(w)    Sarbanes-Oxley Act. The Company and its subsidiaries will use their best
efforts to comply with all effective applicable provisions of the Sarbanes-Oxley
Act of 2002.
(x)    Renewal Deadline. If, immediately prior to the third anniversary of the
initial effective date of the Registration Statement (the “Renewal Deadline”),
this Agreement is still in effect, the Company will, prior to the Renewal
Deadline, (i) promptly notify the Agents and (ii) promptly file a new shelf
registration statement on the proper form relating to the Securities, in a form
and substance satisfactory to the Agents, (iii) use its commercially reasonable
efforts to cause such new shelf registration statement to be declared effective
within 90 days after the Renewal Deadline and (iv) promptly notify the Agents of
such effectiveness. The Company will take all other action necessary or
appropriate to permit the offering and sale of the Placement Securities to
continue as contemplated in the expired Registration Statement. References
herein to the “Registration Statement” shall include such new shelf registration
statement.
SECTION 8.    Payment of Expenses.
(a)    Expenses. The Company will pay or cause to be paid the following expenses
incident to the performance of its obligations under this Agreement: (i) the
preparation, printing and filing of the Registration Statement (including
financial statements and exhibits) as originally filed and of each amendment and
supplement thereto, (ii) the word processing, printing and delivery to the
Agents of this Agreement and such other documents as may be required in
connection with the offering, purchase, sale, issuance or delivery of the
Placement Securities, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Securities to the Agents,


22



--------------------------------------------------------------------------------




including any stock or other transfer taxes and any capital duties, stamp duties
or other duties or taxes payable upon the sale, issuance or delivery of the
Placement Securities to the Agents, (iv) the fees and disbursements of the
counsel, accountants and other advisors to the Company, (v) the qualification or
exemption of the Placement Securities under securities laws in accordance with
the provisions of Section 7(e) hereof, including filing fees and the reasonable
fees and disbursements of counsel for the Agents in connection therewith, (vi)
the printing and delivery to the Agents of copies of any Permitted Free Writing
Prospectus and the Prospectus and any amendments or supplements thereto and any
costs associated with electronic delivery of any of the foregoing by the Agents
to investors, (vii) the fees and expenses of the transfer agent and registrar
for the Securities, (viii) the filing fees incident to, and the reasonable fees
and disbursements of counsel to the Agents in connection with, any review by
FINRA of the terms of the sale of the Securities, and (ix) the fees and expenses
incurred in connection with the listing of the Placement Securities on the
NasdaqGM.
(b)    Termination of Agreement. If this Agreement is terminated by the Agents
in accordance with the provisions of Section 9(m) or Section 13(a) hereof, or by
the Company in accordance with the provisions of Section 13(b) hereof, or if the
Registration Statement is not renewed in accordance with the terms set forth in
Section 7(x) hereof, in each case at any time prior to the Agents’ sales of
Securities having an aggregate sale price of less than $2,500,000, the Company
shall reimburse the Agents for the Agents’ reasonably incurred out of pocket
expenses, including the reasonable fees and disbursements of counsel for the
Agents, in an aggregate amount not to exceed the difference between (x) $50,000
and (y) the aggregate discounts, commissions or other compensation received by
the Agents as of the date of such termination or non-renewal; provided, however,
that if the Company engages an Agent in any underwriting, sales agent, placement
agent or similar capacity in connection with additional offerings or issuances
of the Company’s equity or debt securities within a two (2) year period
following the date of such termination or non-renewal, such Agent shall credit
the Company for the amount of reimbursement pursuant to this Section 8(b)
against discounts, commissions or other compensation to be paid by the Company
to such Agent in connection with such offerings or issuances.
SECTION 9.    Conditions of the Agents’ Obligations. The obligations of the
Agents hereunder with respect to a Placement will be subject to the continuing
accuracy and completeness of the representations and warranties of the Company
contained in this Agreement or in certificates of any officer of the Company or
any subsidiary of the Company delivered pursuant to the provisions hereof, to
the performance by the Company of its covenants and other obligations hereunder,
and to the following further conditions:
(a)    Effectiveness of Registration Statement. The Registration Statement shall
have become effective and shall be available for (i) all sales of Placement
Securities issued pursuant to all prior Placement Notices (each as amended by a
corresponding Acceptance, if applicable) and (ii) the sale of all Placement
Securities contemplated to be issued by any Placement Notice (each as amended by
a corresponding Acceptance, if applicable).
(b)    No Material Notices. None of the following events shall have occurred and
be continuing: (i) receipt by the Company or any of its Subsidiaries of any
request for additional information from the Commission or any other federal or
state governmental authority during the period of effectiveness of the
Registration Statement, the response to which, in the opinion of the Company at
the time of such receipt or request, would require any post-effective amendments
or supplements to the Registration Statement or the Prospectus; (ii) the
issuance by the Commission or any other federal or state governmental authority
of any stop order suspending the effectiveness of the Registration Statement or
the initiation of any proceedings for that purpose; (iii) receipt by the Company
of any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; (iv) the occurrence of any event that makes any material statement made
in the Registration Statement or the Prospectus, or any Issuer Free Writing
Prospectus, or any material document incorporated or deemed to be incorporated
therein by reference untrue in any material respect or that requires the making
of any changes in the Registration Statement, related Prospectus, or any Issuer
Free Writing Prospectus, or such documents so that, in the case of the
Registration Statement, it will not contain any materially untrue statement of a
material fact or omit to


23



--------------------------------------------------------------------------------




state any material fact required to be stated therein or necessary to make the
statements therein not misleading and, that in the case of the Prospectus and
any Issuer Free Writing Prospectus, it will not contain any materially untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
(c)    No Misstatement or Material Omission. An Agent shall not have advised the
Company that the Registration Statement or Prospectus, or any Issuer Free
Writing Prospectus, or any amendment or supplement thereto, contains an untrue
statement of fact that in such Agent’s reasonable opinion is material, or omits
to state a fact that in such Agent’s reasonable opinion is material and is
required to be stated therein or is necessary to make the statements therein not
misleading.
(d)    Material Changes. Except as contemplated in the Prospectus or disclosed
in the Company’s reports filed with the Commission, there shall not have been
any material adverse change in the condition, financial or otherwise, or in the
earnings or business affairs or business prospects of the Company and its
Subsidiaries considered as one enterprise, whether or not arising in the
ordinary course of business.
(e)    Opinion of Counsel for Company. The Agents shall have received the
favorable opinion of Company Counsel, required to be delivered pursuant to
Section 7(p) on or before the date on which such delivery of such opinion is
required pursuant to Section 7(p).
(f)    Representation Certificate. The Agents shall have received the
certificate required to be delivered pursuant to Section 7(o) on or before the
date on which delivery of such certificate is required pursuant to Section 7(o).
(g)    Accountant’s Comfort Letter. The Agents shall have received the Comfort
Letter required to be delivered pursuant Section 7(q) on or before the date on
which such delivery of such Comfort Letter is required pursuant to Section 7(q).
(a)    No Suspension. Trading in the Securities shall not have been suspended on
the NasdaqGM.
(b)    Additional Documents. On each date on which the Company is required to
deliver a certificate pursuant to Section 7(o), counsel for the Agents shall
have been furnished with such documents and opinions as they may reasonably
require for the purpose of enabling them to pass upon the issuance and sale of
the Securities as herein contemplated, or in order to evidence the accuracy of
any of the representations or warranties, or the fulfillment of any of the
conditions, contained in this Agreement.
(c)    Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.
(d)    Termination of Agreement. If any condition specified in this Section 9
shall not have been fulfilled when and as required to be fulfilled, this
Agreement may be terminated by the Agents by written notice to the Company, and
such termination shall be without liability of any party to any other party
except as provided in Section 8 hereof and except that, in the case of any
termination of this Agreement, Sections 10, 11, 12 and 22 hereof shall survive
such termination and remain in full force and effect.
SECTION 10.    Indemnification.
(a)    Indemnification by the Company. The Company agrees to indemnify and hold
harmless the Agents, their affiliates (within the meaning of Rule 405 under the
Securities Act), and each person, if any, who controls the Agents within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act as
follows:


24



--------------------------------------------------------------------------------




(1)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement (or any
amendment thereto), including any information deemed to be a part thereof
pursuant to Rule 430B, or the omission or alleged omission therefrom of a
material fact required to be stated therein or necessary to make the statements
therein not misleading, or arising out of any untrue statement or alleged untrue
statement of a material fact included in any Issuer Free Writing Prospectus or
the Prospectus (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
(2)    against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 10(d) below) any such
settlement is effected with the written consent of the Company; and
(3)    against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by the Agents), reasonably incurred in
investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (1) or (2) above,
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with the Agent Information.
(b)    Indemnification by Agents. Each Agent, severally and not jointly, agrees
to indemnify and hold harmless the Company, its directors, each of its officers
who signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act against any and all loss, liability, claim, damage and expense
described in the indemnity contained in subsection (a) of this Section 10, as
incurred, but only with respect to untrue statements or omissions, or alleged
untrue statements or omissions, made in the Registration Statement (or any
amendment thereto), any Issuer Free Writing Prospectus or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with the
Agent Information.
(c)    Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. Counsel to the indemnified parties shall be selected as follows:
counsel to the Agents and each person, if any, who controls the Agents within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act shall be selected by the Agents; and counsel to the Company, its directors,
each of its officers who signed the Registration Statement and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act shall be selected by the Company. An
indemnifying party may participate at its own expense in the defense of any such
action; provided, however, that counsel to the indemnifying party shall not
(except with the consent of the indemnified party) also be counsel to the
indemnified party. In no event shall the indemnifying parties be liable for the
fees and expenses of more than one counsel (in addition to any local counsel)
separate from their own counsel for the Agents and each person, if any, who
controls the Agents within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and the fees and expenses of more than one
counsel (in addition to


25



--------------------------------------------------------------------------------




any local counsel) separate from their own counsel for the Company, its
directors, each of its officers who signed the Registration Statement and each
person, if any, who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act, in each case in connection
with any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations or circumstances. No
indemnifying party shall, without the prior written consent of the indemnified
parties, settle or compromise or consent to the entry of any judgment with
respect to any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever in
respect of which indemnification or contribution could be sought under this
Section 10 or Section 11 hereof (whether or not the indemnified parties are
actual or potential parties thereto), unless such settlement, compromise or
consent (i) includes an unconditional release of each indemnified party from all
liability arising out of such litigation, investigation, proceeding or claim and
(ii) does not include a statement as to or an admission of fault, culpability or
a failure to act by or on behalf of any indemnified party.
(d)    Settlement Without Consent if Failure to Reimburse. If at any time an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel that indemnifying party is
required to reimburse to such indemnified party pursuant to this Section 10,
such indemnifying party agrees that it shall be liable for any settlement of the
nature contemplated by Section 10(a)(ii) effected without its written consent if
(i) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (ii) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (iii) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.
SECTION 11.    Contribution. If the indemnification provided for in Section 10
hereof is for any reason unavailable to or insufficient to hold harmless an
indemnified party in respect of any losses, liabilities, claims, damages or
expenses referred to therein, then each indemnifying party shall contribute to
the aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, (i) in such proportion as is
appropriate to reflect the relative benefits received by the Company on the one
hand and any Agent on the other hand from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause (i) is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (i) above but also the
relative fault of the Company on the one hand and of any Agent on the other hand
in connection with the statements or omissions.
The relative benefits received by the Company on the one hand and any Agent on
the other hand in connection with the offering of the Securities pursuant to
this Agreement shall be deemed to be in the same respective proportions as the
total net proceeds from the offering of the Securities pursuant to this
Agreement (before deducting expenses) received by the Company and the total
commissions received by such Agent, in each case as set forth on the cover of
the Prospectus, bear to the aggregate public offering price of the Securities as
set forth on such cover.
The relative fault of the Company on the one hand and any Agent on the other
hand shall be determined by reference to, among other things, whether any such
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or by such Agent and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Agents agree that it would not be just and equitable if
contribution pursuant to this Section 11 were determined by pro rata allocation
or by any other method of allocation which does not take account of the
equitable considerations referred to above in this Section 11. The aggregate
amount of losses, liabilities, claims, damages and expenses incurred by an
indemnified party and referred to above in this Section 11 shall be deemed to
include any legal or other expenses reasonably incurred by such indemnified
party in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or


26



--------------------------------------------------------------------------------




body, commenced or threatened, or any claim whatsoever based upon any such
untrue or alleged untrue statement or omission or alleged omission.
Notwithstanding the provisions of this Section 11, an Agent shall not be
required to contribute any amount in excess of the amount by which the total
price at which the Securities underwritten or placed by it and distributed to
the public were offered to the public exceeds the amount of any damages which
such Agent has otherwise been required to pay by reason of any such untrue or
alleged untrue statement or omission or alleged omission.
No person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation.
For purposes of this Section 11, each person, if any, who controls each Agent
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act shall have the same rights to contribution as such Agent, as
applicable, and each director of the Company, each officer of the Company who
signed the Registration Statement, and each person, if any, who controls the
Company within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act shall have the same rights to contribution as the Company.
SECTION 12.    Representations, Warranties and Agreements to Survive Delivery.
All representations, warranties and agreements contained in this Agreement or in
certificates of officers of the Company or any of its subsidiaries submitted
pursuant hereto, shall remain operative and in full force and effect, regardless
of any investigation made by or on behalf of the Agents or controlling person,
or by or on behalf of the Company, and shall survive delivery of the Securities
to the Agents.
SECTION 13.    Termination of Agreement.
(a)    Termination; General. Each Agent may terminate this Agreement, by notice
to the Company, as hereinafter specified at any time (i) if there has been,
since the time of execution of this Agreement or since the date as of which
information is given in the Prospectus, any Material Adverse Change in the
condition, financial or otherwise, or in the earnings or business affairs of the
Company and its subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, or (ii) if there has occurred any
material adverse change in the financial markets in the United States, any
outbreak of hostilities or escalation thereof or other calamity or crisis or any
change or development involving a prospective change in national or
international political, financial or economic conditions, in each case the
effect of which is such as to make it, in the judgment of such Agent,
impracticable or inadvisable to market the Securities or to enforce contracts
for the sale of the Securities, or (iii) if trading in the Placement Securities
has been suspended or materially limited by the Commission or the NasdaqGM, or
(iv) if trading generally on the NasdaqGM has been suspended or limited, or
minimum or maximum prices for trading have been fixed, or maximum ranges for
prices have been required, by said exchange or by order of the Commission, the
FINRA or any other governmental authority, or a material disruption has occurred
in commercial banking or securities settlement or clearance services in the
United States, or (v) if a banking moratorium has been declared by either
Federal or New York authorities.
(b)    Termination by the Company. The Company shall have the right, by giving
three (3) days’ notice as hereinafter specified to terminate this Agreement in
its sole discretion at any time after the date of this Agreement.
(c)    Termination by the Agents. Each Agent shall have the right, by giving
three (3) days’ notice as hereinafter specified, to terminate this Agreement in
its sole discretion at any time after the date of this Agreement.
(d)    Automatic Termination. Unless earlier terminated pursuant to this Section
13, this Agreement shall automatically terminate upon the issuance and sale of
all of the Placement Securities through the Agents on the terms and subject to
the conditions set forth herein with an aggregate sale price equal to the amount
set forth in Section 1 of this Agreement.


27



--------------------------------------------------------------------------------




(e)    Continued Force and Effect. This Agreement shall remain in full force and
effect unless terminated pursuant to Section 9(m) or Sections 13(a), (b), (c) or
(d) above or otherwise by mutual agreement of the parties.
(f)    Effectiveness of Termination. Any termination of this Agreement shall be
effective on the date specified in such notice of termination; provided,
however, that such termination shall not be effective until the close of
business on the date of receipt of such notice by the Agents or the Company, as
the case may be. If such termination shall occur prior to the Settlement Date
for any sale of Placement Securities, such Placement Securities shall settle in
accordance with the provisions of this Agreement.
(g)    Liabilities. If this Agreement is terminated pursuant to this Section 13,
such termination shall be without liability of any party to any other party
except as provided in Section 8 hereof, and except that, in the case of any
termination of this Agreement, Section 10, Section 11, Section 12, and Section
22 hereof shall survive such termination and remain in full force and effect.
SECTION 14.    Notices. Except as otherwise provided in this Agreement, all
notices and other communications hereunder shall be in writing and shall be
deemed to have been duly given if mailed or transmitted by any standard form of
telecommunication. Notices to the Agents shall be directed BB&T Capital Markets,
a division of BB&T Securities, LLC, 901 East Byrd Street, Suite 300, Richmond,
Virginia 23219, fax no.: (804) 780-3250, Attention of Reid Burford, and
Ladenburg Thalmann & Co. Inc., 277 Park Avenue, 26th Floor, New York, New York
10172, fax no.: (212) 409-2169, Attention of Jeffrey Caliva, and notices to the
Company shall be directed to it at Synalloy Corporation, 4510 Cox Road, Suite
201, Richmond, Virginia 23060, fax no.: (804) 222-3270, Attention of Craig C.
Bram, President and Chief Executive Officer.
SECTION 15.    Parties. This Agreement shall inure to the benefit of and be
binding upon each of the Agents and the Company and their respective successors.
Nothing expressed or mentioned in this Agreement is intended or shall be
construed to give any person, firm or corporation, other than the Agents, the
Company and their respective successors and the controlling persons and officers
and directors referred to in Sections 10 and 11 and their heirs and legal
representatives, any legal or equitable right, remedy or claim under or in
respect of this Agreement or any provision herein contained. This Agreement and
all conditions and provisions hereof are intended to be for the sole and
exclusive benefit of the Agents, the Company and their respective successors,
and said controlling persons and officers and directors and their heirs and
legal representatives, and for the benefit of no other person, firm or
corporation. No purchaser of Securities from any of the Agents shall be deemed
to be a successor by reason merely of such purchase.
SECTION 16.    Adjustments for Stock Splits. The parties acknowledge and agree
that all stock-related numbers contained in this Agreement shall be adjusted to
take into account any stock split, stock dividend or similar event effected with
respect to the Securities.
SECTION 17.    Governing Law and Time. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
SECTION 18.    Effect of Headings. The Section and Exhibit headings herein are
for convenience only and shall not affect the construction hereof.
SECTION 19.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile or e-mail
transmission.
SECTION 20.    Definitions. As used in this Agreement, the following terms have
the respective meanings set forth below:


28



--------------------------------------------------------------------------------




“Applicable Time” means the time of each sale of any Securities or any
securities pursuant to this Agreement.
“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
system.
“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433 under the Securities Act, relating to the Securities that
(i) is required to be filed with the Commission by the Company, or (ii) is
exempt from filing pursuant to Rule 433(d)(5)(i) because it contains a
description of the Securities or of the offering that does not reflect the final
terms, and all free writing prospectuses that are listed in Exhibit E hereto, in
each case in the form furnished (electronically or otherwise) to the Agents for
use in connection with the offering of the Securities.
All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.
All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433 under the Securities Act, are
not required to be filed with the Commission) shall be deemed to include the
copy thereof filed with the Commission pursuant to EDGAR; and all references in
this Agreement to “supplements” to the Prospectus shall include, without
limitation, any supplements, “wrappers” or similar materials prepared in
connection with any offering, sale or private placement of any Placement
Securities by the Agents outside of the United States.
SECTION 21.    Permitted Free Writing Prospectuses. The Company represents,
warrants and agrees that, unless it obtains the prior consent of the Agents, and
each Agent represents, warrants and agrees that, unless it obtains the prior
consent of the Company, it has not made and will not make any offer relating to
the Securities that would constitute an Issuer Free Writing Prospectus, or that
would otherwise constitute a “free writing prospectus,” as defined in Rule 405
under the Securities Act, required to be filed with the Commission. Any such
free writing prospectus consented to by the Agents or by the Company, as the
case may be, is hereinafter referred to as a “Permitted Free Writing
Prospectus.” The Company represents and warrants that it has treated and agrees
that it will treat each Permitted Free Writing Prospectus as an “issuer free
writing prospectus,” as defined in Rule 433 under the Securities Act, and has
complied and will comply with the requirements of Rule 433 applicable to any
Permitted Free Writing Prospectus, including timely filing with the Commission
where required, legending and record keeping. For the purposes of clarity, the
parties hereto agree that all free writing prospectuses, if any, listed in
Exhibit E hereto are Permitted Free Writing Prospectuses.
SECTION 22.    Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:
(a)    Each Agent is acting solely as an agent in connection with the public
offering of the Securities and in connection with each transaction contemplated
by this Agreement and the process leading to such transactions, and no fiduciary
or advisory relationship between the Company or any of its respective
affiliates, shareholders (or other equity holders), creditors or employees or
any other party, on the one hand, and the Agents, on the other hand, has been or
will be created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether or not the Agents have advised or are
advising the Company on other matters, and each Agent has no obligation to the
Company with respect to the transactions contemplated by this Agreement except
the obligations expressly set forth in this Agreement;


29



--------------------------------------------------------------------------------




(b)    the public offering price of the Securities set forth in this Agreement
was not established by the Agent;
(c)    it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;
(d)    no Agent has provided any legal, accounting, regulatory or tax advice
with respect to the transactions contemplated by this Agreement and the Company
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate;
(e)    it is aware that the Agents and their respective affiliates are engaged
in a broad range of transactions which may involve interests that differ from
those of the Company and the Agents have no obligation to disclose such
interests and transactions to the Company by virtue of any fiduciary, advisory
or agency relationship or otherwise; and
(f)    it waives, to the fullest extent permitted by law, any claims it may have
against the Agents for breach of fiduciary duty or alleged breach of fiduciary
duty and agrees that the Agents shall not have any liability (whether direct or
indirect, in contract, tort or otherwise) to it in respect of such a fiduciary
duty claim or to any person asserting a fiduciary duty claim on its behalf or in
right of it or the Company, employees or creditors of Company.
[Signature Page Follows.]


30



--------------------------------------------------------------------------------


Exhibit 10.1


If the foregoing is in accordance with your understanding of our agreement,
please sign and return to the Company a counterpart hereof, whereupon this
instrument, along with all counterparts, will become a binding agreement between
each Agent and the Company in accordance with its terms.
 
 
 
Very truly yours,
 
SYNALLOY CORPORATION
 
 
By:
 
 
 
 
Name: Craig C. Bram
 
 
Title: President and Chief Executive Officer

 
 
 
 
CONFIRMED AND ACCEPTED, as of the
date first above written:
 




BB&T CAPITAL MARKETS, A
DIVISION OF BB&T SECURITIES, LLC
 
 
By
 
 
Authorized Signatory
 
LADENBURG THALMANN & CO. INC.
 
 
Authorized Signatory







--------------------------------------------------------------------------------





Exhibit A


Form of Placement Agent Notice




FORM OF PLACEMENT NOTICE
From:
[                                  ]

Cc:
[                                  ]

To:
[             ]

Subject:     Equity Distribution Agreement - Placement Notice
Ladies and Gentlemen:
Pursuant to the terms and subject to the conditions contained in the Equity
Distribution Agreement (the “Agreement”), dated August 9, 2018, between Synalloy
Corporation (the “Company”) and BB&T Capital Markets, a division of BB&T
Securities, LLC, and Ladenburg Thalmann & Co. Inc. (individually, an “Agent” and
collectively, the “Agents”), I hereby request on behalf of the Company that the
Agent sell shares of the Company’s common stock, par value $1.00 per share,
having an aggregate sale price of up to $_________ (the “Placement Securities”),
at a minimum market price of $_______ share.
The time period during which sales are requested to be made shall be between
________________.
[There shall be no limitation on the number of Placement Securities that may be
sold on any one (1) trading day.][Shares of the Company’s common stock, par
value $1.00 per share, having an aggregate sale price of no more than
$__________ may be sold in any one (1) trading day.]
ADDITIONAL SALES PARAMETERS MAY BE ADDED, SUCH AS SPECIFIC DATES THE PLACEMENT
SECURITIES MAY NOT BE SOLD ON, AND/OR THE MANNER IN WHICH SALES ARE TO BE MADE
BY THE AGENT.


Very truly yours,






--------------------------------------------------------------------------------





Exhibit B


Authorized Individuals for Placement Notices and Acceptances


BB&T Capital Markets, a division of BB&T Securities, LLC:


Reid Burford
Adam Hahn
Liz Smith


Ladenburg Thalmann & Co. Inc.:


Peter Blum
Steve Kaplan
Robert Mateicka
Joseph Giovanniello, Jr.


The Company:


Craig C. Bram
Dennis M. Loughran






--------------------------------------------------------------------------------




Exhibit C


Company Officer’s Certificate


The undersigned, the duly qualified and elected _______________________ of
Synalloy Corporation (the “Company”), does hereby certify in such capacity and
on behalf of the Company, pursuant to Section 7(o)(2) of the Equity Distribution
Agreement dated August 9, 2018 (the “Agreement”) between the Company and BB&T
Capital Markets, a division of BB&T Securities, LLC, and Ladenburg Thalmann &
Co. Inc., that to the best of the knowledge of the undersigned:
(i)    The representations and warranties of the Company in Section 5(a) of the
Agreement are true and correct in all material respects on and as of the date
hereof, with the same force and effect as if expressly made on and as of the
date hereof; provided, however, that the representations and warranties that
contain an express materiality qualification were true and correct in all
respects as of the date hereof; and
(ii)    The Company has complied in all material respects with all agreements
and satisfied all conditions on its part to be performed or satisfied pursuant
to the Agreement at or prior to the date hereof.
By:                        


Name:
Title:
Date:






--------------------------------------------------------------------------------





Exhibit D


Form of Opinion of Company Counsel


1.
The Company is validly existing and in good standing under the laws of the State
of Delaware, with the corporate power and authority to own or lease, as the case
may be, and operate its properties and conduct its business as described in the
Registration Statement, the Prospectus and the Permitted Free Writing
Prospectuses, to execute, deliver and perform its obligations under the
Agreement and to consummate the transactions contemplated thereby, including,
without limitation, to issue, sell and deliver the Securities contemplated by
the Agreement.



2.
The Company is qualified to do business and is in good standing as a foreign
corporation in: Virginia, South Carolina and Georgia. To our knowledge, other
than the Company’s interests in the Subsidiaries, the Company does not own,
directly or indirectly, any capital stock or other equity securities of any
other corporation or any ownership interest in any limited liability company,
partnership, joint venture or other association.



3.
The execution and delivery of the Agreement by the Company and the consummation
by the Company of the transactions contemplated thereby do not and will not (i)
result in a violation of the Charter or the Bylaws, (ii) violate any statute or
regulation of any Included Law binding upon or applicable to the Company or the
Subsidiaries or any of their respective properties or assets, (iii) violate any
decree, judgment or order identified on Schedule A attached or (iv) result in
any breach of, or constitute a default under (or constitute any event that, with
notice, the lapse of time, or both would constitute a breach of or default
under), any provision of any of the agreements and contracts of the Company or
the Subsidiaries filed as Exhibits 10 to the Company’s Annual Report on Form
10-K for the year ended December 31, 2017 (collectively, the “Material
Contracts”).



4.
The execution and delivery of the Agreement have been duly authorized by all
necessary corporate action of the Company, and the Agreement has been duly
executed and delivered by the Company.



5.
No consent, approval, authorization, order, registration or qualification of or
with any governmental agency or body is required under the Included Laws in
connection with the execution and delivery of the Agreement by the Company and
the consummation of the transactions contemplated thereby, including the sale
and delivery of the Securities by the Company as contemplated therein, other
than (i) such as have been obtained or made under the Securities Act or the
Exchange Act and (ii) where the failure to obtain or make such consent,
approval, authorization, order, or registration would not, individually or in
the aggregate, materially and adversely affect the ability of the Company to
perform its obligations under the Agreement (it being understood that we express
no opinion as to any necessary qualification under the state securities, blue
sky or real estate syndication laws of the various jurisdictions in which the
Securities are being offered by you or under the rules and regulations of the
FINRA).



6.
The Securities have been duly authorized by the Company for issuance and sale
pursuant to the Agreement. The Securities, when issued and delivered by the
Company in accordance with such authorization and pursuant to the Agreement,
against payment of the consideration specified in the Agreement, will be validly
issued, fully paid and nonassessable.



7.
The issuance and sale of the Securities by the Company are not subject to
preemptive or other similar rights arising by operation of the Charter or Bylaws
or the laws of the State of Delaware, or under any provision of any Material
Contract.







--------------------------------------------------------------------------------




8.
The Common Stock is duly listed and admitted and authorized for trading on the
NasdaqGM.



9.
To our knowledge, except as otherwise described in the Registration Statement,
the Prospectus, the documents incorporated therein by reference or the exhibits
filed in connection therewith, there are no persons with registration or other
similar rights to have any securities registered pursuant to the Registration
Statement or otherwise registered by the Company under the Securities Act.



10.
The Registration Statement, at the last deemed effective date of the
Registration Statement pursuant to Rule 430B(f)(2) of the Securities Act, and
the Prospectus, as of the date of this letter, complied as to form in all
material respects with the requirements of the Securities Act (it being
understood that we express no opinion with respect to the financial statements,
related schedules and other data derived from such financial statements,
schedules and other financial information included or incorporated by reference
therein or excluded therefrom).



11.
To our knowledge, there are no actions, suits or proceedings pending against the
Company or any of its officers or directors (in connection with the discharge of
their duties as officers, directors or employees of the Company) which are
required by the Securities Act and the rules thereunder to be described in the
Registration Statement or the Prospectus but are not so described.



12.
Any required filing of the Prospectus pursuant to Rule 424(b) under the
Securities Act has been made in the manner and within the time required by Rule
424(b).



13.
The Registration Statement has become effective under the Securities Act, and,
to our knowledge, no stop order suspending the effectiveness of the Registration
Statement has been issued under the Securities Act; and, to our knowledge, no
proceeding for that purpose or pursuant to Section 8A of the Securities Act
against the Company or in connection with the issuance and sale of the Placement
Securities is pending or threatened by the Commission.



14.
The Company is not now, nor, after giving effect to the issuance and sale of the
Securities and the application of the Net Proceeds therefrom as described in the
Prospectus, will it be, required to register as an “investment company,” as such
term is defined in the Investment Company Act.



15.
The statements under the captions “Description of Capital Stock” and
“Description of Common Stock” in the Prospectus, insofar as such statements
purport to summarize or describe matters of law and legal conclusions,
constitute accurate summaries thereof in all material respects.









--------------------------------------------------------------------------------





Exhibit E


Permitted Free Writing Prospectuses


None.


